Citation Nr: 0605893	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the claimed loss of use of both feet.

2.  Entitlement to specially adapted housing or a home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and February 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  This case was previously before 
the Board in August 2005, and was remanded for additional 
development and readjudication.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has the anatomical loss or loss of use of 
either foot due to service-connected disability, nor is 
functioning of either foot shown to be so limited due to a 
service-connected disability that the veteran would be 
equally well served by an amputation below the knee with use 
of a suitable prosthetic appliance.

2.  Service-connected disability does not result in the loss 
of use of a lower extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.


CONCLUSIONS OF LAW

1.  The requirements for an award of SMC under 38 C.F.R. § 
1114(l) for loss of the use of both feet have not been met.  
38 U.S.C.A. §§ 1114, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.350, 4.63 (2005).

2.  The criteria for specially adapted housing or special 
home adaptation grant have not been met.  38 U.S.C.A. 
§§ 2101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.809 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.


In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided notice consistent 
with the VCAA prior to the initial AOJ decisions.  

The record reflects that the veteran was provided with copies 
of the April 2004 and February 2005 rating decisions and the 
December 2004 and April 2005 statement of the case.  By way 
of these documents, he was informed of the evidence needed to 
support his claims.  Thus, these documents provided notice of 
the laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determination made 
regarding the claims, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claims.

By letters dated in January 2004 and December 2004, the RO 
advised the veteran of the criteria for establishing his 
claims, the types of evidence necessary to prove his claims, 
the information necessary for VA to assist him in developing 
his claims, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that at 
his option, the RO would obtain any non-Federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
It is clear, from submissions by and on behalf of the 
veteran, that he is fully conversant with the legal 
requirements in this case.  All the above notice documents 
must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, at 
125.  Thus, the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims, 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, and VA examination reports and addendums 
dated in September 2002, December 2002, September 2004, 
November 2005, and December 2005, have been obtained and 
associated with the claims file.  The veteran does not assert 
that there is additional evidence to be obtained or that 
there is a request for assistance that has not been acted 
upon.  All records obtained or generated have been associated 
with the claim file.  The Board finds that the RO has 
complied with the duty to assist the veteran with the 
development of his claims.  38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Pertinent Law and Regulations

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 
3.350 (2005).

Loss of use of the foot, for the purpose of SMC, will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with the use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
foot, whether the acts of balance and propulsion, etc., can 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350, 4.63 (2005).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning an SMC award is 
not whether amputation is warranted, but whether the 
appellant has had effective function remaining other than 
that which would be equally well served by an amputation with 
use of a suitable prosthetic appliance.  The Court also 
stated that, in accordance with 38 C.F.R. § 4.40, the Board 
is required to consider the impact of pain in making its 
decision and to articulate how pain on use was factored into 
its decision.  Id.

Applicable regulations also provide that specially adapted 
housing is available to a veteran who has a permanent and 
total service-connected disability due to: (1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2005).  The phrase "preclude locomotion" is defined 
as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d) (2005).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809(a) (2005).


C.  Factual Background

The veteran seeks SMC based on loss of use of both feet.  In 
essence, he asserts that as a practical matter he has no 
remaining function in his feet due to service-connected cold 
injury residuals.

The record shows that the veteran is service-connected for 
post-traumatic stress disorder evaluated as 70 percent 
disabling; cold injury residuals of the right upper extremity 
rated at 70 percent; cold weather injury residuals of the 
left upper extremity at 60 percent; cold injury residuals of 
the right lower extremity, at 30 percent; and cold injury 
residuals of the left lower extremity at 30 percent.  He has 
been awarded a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU), effective from October 1998.  

The evidence of record includes a September 2002 VA 
examination report, at that time the veteran complained of 
increased sweating of his toes and numbness, tingling and 
paresthesias of his feet.  He also had chronic pain 
resembling causalgia in the lower extremities.  His history 
of treatment for cold injury residuals and diabetes was 
noted.  On examination there was no discoloration, edema or 
atrophy.  Deep tendon reflexes were somewhat diminished in 
both lower extremities.  Knee and ankle jerks produced 
considerable pain when pressed on the tibias and toes.  The 
veteran had loss of pinprick and touch sensation as well as 
some general motor weakness in his lower extremities.  The 
joints were somewhat stiff in his knees, ankles and toes.  He 
has flattening of both feet.  Pulses in the femoral arteries 
were felt all the way down to the feet.  The examiner noted 
the peripheral neuropathy was manifested by numbness, 
tingling, loss of tactile sense, and loss of position sense 
in the lower extremities.  The clinical impression was cold 
injury to the lower extremities and arthralgia of the feet.  
The examiner concluded that although the diabetes mellitus, 
may be causing some of his peripheral neuropathy, it was 
primarily caused by cold injury.  

On VA examination in October 2002, the veteran's symptoms of 
numbness, chronic pain, sweating, and decreased sensation 
remained the same.  On this occasion there was also mild 
swelling, reduced distal pedal pulses and decreased sensation 
in the toes.  Reflexes and strength of the affected ligaments 
were both normal.  The pertinent diagnosis was bilateral foot 
neuropathy secondary to cold injury and diabetes.  

In November 2003, the veteran was evaluated for diabetic 
footcare.  His history of cold injury was also noted.  On 
examination the dorsalis pedis pulses were diminished and 
protective sensation was absent for both feet.  The clinical 
impression was diabetes mellitus with neuropathy.  In January 
2004, he underwent treatment for painful ingrown toenails.  
His primary complaint was of painful toes, which he 
attributed to frostbite.  However, the examiner suspected it 
was also due to diabetes neuropathy.  On examination the 
pedal pulses were non-palpable.  Muscle strength and 
sensation in the toes and feet were grossly intact.  

In May 2004, the veteran was evaluated for complaints of 
burning in both feet.  He also complained of decreased 
balance in standing and walking and that his knees 
occasionally give away.  He denied falling.  On examination 
the veteran's gait was unsteady and there was mild pedal 
swelling.  The clinical assessment was venous insufficiency 
and diabetic mellitus neuropathy.  The veteran was issued a 
cane which was considered appropriate for reducing his sense 
of unsteadiness in standing and walking.  He was instructed 
in the use and purpose of the cane, which was adjusted and 
fitted for independent and safe ambulation and for use on 
stairs.  

On VA examination in September 2004, the veteran's primary 
complaints were of severe pain and numbness in both feet.  
His gait was very unsteady and he utilized a cane to aid with 
ambulation.  However he was able to ambulate for short 
distances without it.  Residuals of cold injury were 
evidenced by moderate pain, severe numbness, moderate 
arthralgia and impaired sensation.  Reflexes were normal and 
motor strength was 5/5.  Deep tendon and posterior tibial 
pulses were not palpable in either feet.  In an addendum to 
the report the examiner noted that the veteran's gait was 
unsteady due to obesity and deconditioning, in addition to 
severe peripheral neuropathy.  He concluded that the veteran 
would be wheelchair bound if he were to receive bilateral 
lower extremity amputations due to the energy expenditure 
required to ambulate with prostheses.  Therefore, it was 
concluded that his peripheral neuropathy did not make his 
feet less functional for standing and propulsion when 
compared to the functionality of bilateral knee amputations 
in a man of his age.  

In August 2005 the veteran underwent an electromyography 
(EMG) consultation with findings consistent with moderate-
severe, chronic distal axonal versus demyelinating, 
sensorimotor polyneuropathy, consistent with a clinical 
diagnosis of diabetic neuropathy.  The veteran complained of 
left extremity weakness and pain in the lateral feet and 
distal calves.  He walked very slowly and used a cane.  He 
reported several falls as a result of poor balance.  The 
examiner concluded that a motorized wheelchair would not 
benefit the veteran, because he was very deconditioned and 
that would only promote deterioration of strength.  The 
veteran would instead benefit from a short therapy session, 
to review stretching and strengthening exercises.  

During a VA examination in November 2005, the veteran 
reported progressive loss of use of his feet and that he 
could barely walk and had to use a cane.  His history of 
diabetes with associated neurological changes was noted.  
From a cold injury standpoint both feet had excessive 
sweating which required a change of socks twice a day.  
Examination of the hands revealed extremely weak grip and 
total loss of sensation to pinprick.  Examination of the feet 
showed no hair on his feet, and thickened toenails.  There 
was no active fungal infection, but there was some edema of 
the left foot.  The veteran had about 5 degrees of 
dorsiflexion and volar flexion of his toes.  There was no 
posterior tibial or dorsalis pedis pulses, but radial pulses 
were good.  The left leg from the anterior superior spine to 
the medial malleolus measured 89 centimeters and on the right 
87 centimeters.  There was no pain on manipulation of his 
toes.  The clinical impression was cold injury with residual 
pain and decreased sensation, very limited mobility, diabetic 
neuropathy and small vessel diabetic disease.  The examiner 
noted there was no evidence of ankylosing joints, shortening 
of his lower extremities, or foot drop.  Moreover, there were 
no indications for amputation or prosthesis to replace the 
veteran's existing feet, as he certainly needed them for the 
limited mobility he had.  The veteran would not be able to 
use a prosthesis, especially with his peripheral neuropathy.  
It was noted that because of the loss of grip strength, the 
veteran could not use a wheelchair.  

In an addendum submitted in December 2005, the VA examiner 
noted the veteran had cold injury residuals in his feet as 
well as diabetic neuropathy of the lower extremities.  The 
examiner opined that the veteran's upper extremity problems 
are related to cold injury, as it is unusual for diabetic 
neuropathy to affect the upper extremities to such an extent.  
The examiner also opined that the problems in the feet and 
need for wheel chair are secondary to both cold injury and 
diabetic neuropathy.  He explained that diabetic neuropathy 
is known to cause severe disturbances to the lower 
extremities, which can result in inability to walk.  The 
examiner concluded that the veteran's lower extremity 
limitations are the result of both diabetes and cold weather 
injury residuals.  

D.  Analysis

After reviewing the evidence of record, the Board is unable 
to find that the veteran currently has actual loss of use of 
both lower extremities due to his service-connected 
disabilities.  While VA examiners have not provided a 
conclusive opinion as to the veteran's ability to use his 
feet, together they provide detailed examination findings 
from which the Board may discern whether he meets the 
applicable regulatory criteria.  When examined by VA in 2002 
and 2003, the veteran was able to walk without assistance.  
He did not use a cane, crutches, or a brace.  Motor strength 
in the lower extremities was grossly intact at 5/5.  The 
evidence does not establish actual loss of use of his lower 
extremities, and no medical professional has stated that he 
has loss of use of them.  In addition, the record does not 
show ankylosis in any joints in his lower extremities.  Nor 
is there any indication that he has nerve paralysis affecting 
his lower extremities, or shortening of either lower 
extremity.  

It is clear, from the medical evidence summarized above, that 
the veteran was prescribed a cane in May 2004 to aid in 
ambulation.  Yet despite the significant degree of lower 
extremity impairment, the feet, legs, and lower extremity 
joints still retain meaningful motion and strength and the 
veteran continues to be able to walk short distances even 
without the use of a cane.  Moreover, VA examiners in 2004 
and 2005 noted the veteran's unsteady gait was due not only 
in part to peripheral neuropathy, but also due to obesity and 
deconditioning, and concluded that he would benefit more from 
a short therapy session to review stretching and 
strengthening exercises, rather than a motorized wheelchair.  
The finding of loss of use of the foot requires the loss of 
all effective function, and walking, albeit with a cane, 
represents at least some degree of effective functioning of 
the feet.  The award of SMC for this particular benefit is 
not merely for reduced functionality, but for essentially 
complete loss, which the evidence shows not to be the case.  
Thus, while there is no doubt extensive impairment, there 
remains some function, some ability to walk, and the ability 
to stand on both legs.  Therefore, the veteran is not 
sufficiently impaired as to conclude that there is loss of 
use of both feet to the level required for consideration of 
SMC under 38 U.S.C. § 1114(l).

The Board has also considered pain as a factor in whether the 
veteran satisfies the criteria for special monthly 
compensation.  He has been afforded the benefit of the doubt 
that pain from his service-connected cold injury residuals 
contributes to his current level of disability.  However, 
there is no evidence to show that the level of pain from the 
veteran's service-connected disability is such as to warrant 
a finding of entitlement to SMC.  Indeed, the evidence of 
record shows that the veteran has bilateral leg pain from a 
number of sources.  See Tucker supra.

While the evidence reflects that the veteran's ability to 
walk has been greatly limited by his service-connected cold 
injury residuals, there is no medical evidence of loss of use 
of the lower extremities due to a service-connected 
disability.  The evidence of record demonstrates that the 
veteran uses a cane to get around.  The need for the 
assistance is due to bilateral lower extremity problems that 
are well documented in the claims folder, and not just due to 
the veteran's service-connected cold injury residuals, but 
also to diabetes mellitus.  The veteran does not meet any of 
the requirements for specially adapted housing.  His TDIU 
rating is based on a compilation of his several service-
connected disabilities.  Because the veteran does not meet 
the specified criteria, his claim for special monthly 
compensation must be denied.  There is no loss of use of the 
lower extremities, within the meaning of these particular 
regulations, due to service-connected disorders.  38 U.S.C.A. 
§ 2101(a) (West 2002); 38 C.F.R. § 3.809 (2005).

The veteran also does not qualify for a grant for necessary 
special home adaptations, as he does not have compensation 
based on permanent and total service-connected disability 
which is due to blindness in both eyes with 5/200 visual 
acuity or less, or includes the anatomical loss or loss of 
use of both hands.  See 38 U.S.C.A. § 2101(b) (West 2002); 38 
C.F.R. § 3.809a (2005).

The Board appreciates the significant degree of difficulty 
produced by the veteran's service-connected disabilities, 
which are collectively rated as totally disabling.  Yet the 
competent medical evidence of record does not demonstrate 
that he currently has loss of use of both lower extremities.  
The preponderance of the evidence is against the claim for 
SMC based on loss of use of both lower extremities, and thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Entitlement to SMC based on loss of use of both feet is 
denied.

Entitlement to specially adapted housing or a home adaptation 
grant is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


